Citation Nr: 1404251	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart 






INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for tinnitus was raised by the June 2012 private audiological examination but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ, which is the RO in this case, for appropriate action. 

Review of the electronic record discloses no evidence pertinent to this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral hearing disability was not shown in service or for many years thereafter, and there is no competent evidence of a link between the Veteran's current hearing loss disability and his active service, to include as due to conceded noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in January 2011 and July 2011 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The July 2011 notice also advised the Veteran that service treatment records were not available, described the attempts to locate such records and requested he provide any records he may have in his possession.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a case such as this, where it appears that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Ussery v. Brown, 8 Vet. App. 64 (1995); Russo v. Brown, 9 Vet. App. 46 (1996).  The Board must note; however, the O'Hare precedent does not raise a presumption that the missing service treatment records would, if they still existed, necessarily support the Veteran's claim.  Case law does not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the appellant's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46  (1996).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384  (1993).  The Veteran has not alleged any VA treatment for hearing loss, and provided a private audiological examination, with no other private medical treatment alleged.  The VA provided him with a VA medical examination for his hearing loss in July 2011 with claims file review.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340(Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) (to include hearing loss) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" (Walker, 708 F.3d at 1339 ), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id. 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 49 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

With respect to the first element of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity. For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran contends that service connection for a bilateral hearing loss is warranted, claiming he sustained acoustic trauma from firing various weapons while serving in his military occupational specialty (MOS), which is shown by his DD-214 to be a light weapons infantryman.  He also has indicated in his lay statements that he started having hearing issues immediately after firing a 57 recoilless rifle during such service.  

Service treatment records are not of record as they have been confirmed to have been destroyed in a fire.  There is also noted to be an absence of any treatment records for hearing loss prior to his filing his claim in December 2010.

The Veteran underwent VA hearing loss examination in July 2011, with review of the claims file undertaken.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
40
55
LEFT
25
25
25
30
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.

The examiner determined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale was that there was no evidence in the claims file to support or refute his claim that his current hearing loss is due to military service noise exposure.  This examiner noted that the Veteran's current hearing loss was comparable or better than that of a man of his age with hearing loss due to presbycusis.  Thus his hearing loss was less likely caused by military noise exposure and most likely caused by presbycusis.  

The Board notes that presbycusis is defined as  "a progressive bilaterally symmetric hearing loss occurring with age."  Dorland's Illustrated Medical Dictionary page 1534 (31st ed. 2007).  

The report of a June 2012 private audiological evaluation related a history given by the Veteran of his hearing problems beginning in the service, with exposure to noise from cannon fire and small weapons in the military.  The military history was said to be that of having served in the National Guard, (both Army and Air), with noise exposure said to have resulted from such service, but no mention made of his active service in the infantry.  He denied having had any issues with hearing prior to service, and also denied any occupational noise exposure after service, having worked as a teacher post service.  He denied any other history of major issues or illness affecting his ears.  Following examination, the examiner diagnosed mild to moderate sensorineural hearing loss bilaterally, based on pure tone testing (but with no legible readout of the results).  His Maryland CNC scores were 92 percent for the left ear and 94 percent for the right ear.  The private audiologist stated that the hearing configuration at the Veteran's right ear could be indicative of noise exposure at 4000 Hertz but the exact amount of hearing loss would be hard to determine at this time due to the onset of presbycusis.  The private audiologist found that the left ear hearing loss at this time was more consistent with presbycusis than with noise induced hearing loss, and the amount of left ear hearing loss was not consistent with VA hearing loss.  The private audiologist acknowledged that there were no service department records or prior audiology examination reports available for review.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303 -04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Having reviewed the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  Although the Board concedes that the Veteran sustained exposure to acoustic trauma in service, finding  his contentions regarding such trauma to be credible and consistent with his MOS, the preponderance of the evidence suggests his current hearing loss is age related rather than due to such trauma.  In making this determination, the Board adapts the opinion of the VA examiner, who examined the Veteran and reviewed the claims file and concluded that his hearing loss was likely age related as it was deemed to be at a level consistent with other individuals having age related hearing.  Regarding the June 2012 opinion from the private audiologist, this opinion also concurs with the VA examiner's that the Veteran's left ear hearing loss was consistent with presbycusis.  Regarding the right ear hearing loss, the private audiologist only raises the possibility that his hearing loss at 4000 Hertz could be related to noise exposure, but then ventured into speculation by saying such hearing loss would be hard to determine due to the onset of presbycusis.  Further problematic with the June 2012 private audiologist's opinion is the fact that there was no review of the claims file, and the Veteran's actual active duty service with the MOS of rifleman was not even discussed.

Accordingly the Board lends greater weight to the unfavorable opinion from the July 2011 VA examination and finds that the evidence does not support a finding of service connection for bilateral hearing loss due to in-service acoustic trauma.

There is also no evidence of hearing loss for VA purposes either manifesting in service or within a year of discharge.  In fact the only medical evidence submitted showing hearing loss is the July 2011 VA examination and the private audiologist from June 2012.  While the Board acknowledges the Veteran's contentions that he had issues with hearing loss during active duty, he is not shown to be competent to provide a nexus between his currently diagnosed hearing loss and his remote complaints of hearing loss in service, with no medical evidence of any such hearing loss shown between the time of his discharge from service and the July 2011 VA examination.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for right ear hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


